Barnard, "P. J.
The appellant presents in his argument of this appeal but one question. The action was one for the delivery of personal property by defendant to plaintiffs. Defendant had made a printing press for plaintiffs. Evidence was given that the defendant had been paid in full all the cash he was to receive, and that there only remained an old press, which defendant was to take of plaintiffs, in full for the balance of the contract price. The court charged the jury that if the full contract price was paid, so far as it could be paid up to the time when the machine was to be delivered, then it was entirely immaterial whether there was an actual *597delivery of the press or not; that, as between the parties, a delivery was not necessary to vest the title in the plaintiffs.
I think this proposition cannot be sustained under Andrews v. Durant, 11 N. Y. 35. That case lays down the rule, after an extensive examination of the cases, that, under a contract to build a vessel or other thing, no title vests in the party for whom it is agreed to be built until it is finished and delivered, or at least ready for delivery, and approved by such party.
The case of Macklin v. Mangles, 1 Taunt. 318, which is cited with approval by both of the learned judges who write the opinions in the court of appeals, holds that a completed barge, all paid for, and with the name of the person for whom it was built painted on the stern, but which had not been delivered, belonged to the builder.
The judgment should be reversed and a new trial granted, costs to abide event.

Judgment accordingly.